Vanderburgh, J.
This appeal involves the validity of a tax title, held by defendant, upon certain lands in Scott county. The question raised is in respect to the sufficiency of the description of the particular lands in the published delinquent list for the year 1879 and prior years. The list contained descriptions of farming lands, as well as town lots, in the various townships of the county. The lands in question here are situated in the town of Eagle Creek. Preceding the list of delinquent lands in that town, there appear the lists in the towns of Belle Plaine, Blakely, Cedar Lake, and Credit Piiver. *158In the town of Eagle Creek lands claimed to be those in question were described as follows.



In each of the first three towns in the list there appear, as in this instance, opposite the names of the owners ana the government subdivisions of sections or quarter sections, figures under the heading of “Lot” and “Block,” which correspond to the figures under the headings “ See.,” “Acres,” over similar numerals in the lists of the towns of Cedar Lake and Credit Biver, which immediately precede that of Eagle Creek.
There do not appear to be any general “ headings ” applicable alike to several of the towns, but the list for each town appears to be intended to be separate and independent of the others, and complete in itself; but unless we are permitted to refer to the description in the township immediately preceding, and import into this description the abbreviation “ Sec.,” there used in the place of the word “ Lot,” which is evidently intended to be placed over this column, though printed out of line, the description of the lands in question must be deemed unintelligible and incomplete, within the rule in Kipp v. Fernhold, 37 Minn. 133, (33 N. W. Rep. 697.) But we do not think the landholder was called upon to so interpret the description, or to refer or connect it with that of the preceding town. The list was not sufficient to require the landowner to answer. He was not, therefore, in default, and the judgment was unauthorized, and the sale void.
Judgment affirmed.
(Opinion published 53 N. W. Rep. 1139.)